Exhibit 10.26
(CALLIDUS LOGO) [f56517f5651700.gif]
April 27, 2010
Saied R Karamooz
1 Cross Gate
Wayne, PA 19087
Dear Saied:
Congratulations on your new position as Senior Vice President, Client Services,
effective as of May 3, 2010 reporting to Leslie Stretch, President and Chief
Executive Officer.
Your starting salary will be $230,000.00 per year, which equals $19,167.00 per
month, subject to periodic review. In addition, you will be eligible to
participate in an annual executive incentive compensation plan of 100% of your
base salary which may be over or under achieved based upon Company performance
and your ability to meet your objectives under the plan. As a further incentive,
we will recommend to the Board of Directors (or an applicable Subcommittee) that
you be granted an non-qualified option to purchase 100,000 shares of Callidus
Software Inc. common stock subject to the terms and conditions of the Company’s
stock plan, and the Company’s policies and procedures. Such Option shall be
granted effective as of the last business day of the month in which you commence
your employment with the Company (“Grant Date”) and shall vest over a period of
four (4) years with 25% of the shares vesting one (1) year after the Grant Date
and the remaining 75% of the shares vesting in equal monthly installments
thereafter over the remaining three (3) years, subject to your continued
employment with the Company. In addition, we will recommend to the Board of
Directors that you be awarded 100,000 shares of restricted stock units, subject
to the terms and conditions of the Company’s stock plan and the Company’s
policies and procedures. Such RSU shall be awarded effective on the last trading
day of the month in which you commence your employment with the Company (the
“Award Date”) and such RSU shall vest over a period of three (3) years with
33.33% of the shares vesting on the first standard quarterly Company vesting
date one (1) year after the Award Date and the remaining 66.67% of the shares
vesting in standard quarterly installments over the remaining two (2) years
thereafter subject to your continued employment with the Company.
As this position requires you to reside in California, the Company will also
provide you with an initial expense allowance paid in a lump sum of $20,000 to
cover some of the costs associated with the relocation of you and your family
from Pennsylvania to Pleasanton, California. These expenses may include packing
and movement of household goods, transit insurance for household effects,
transportation expenses to new location, temporary living expenses (lodging and
food), and house hunting trip. Please note you are responsible to contract with
a moving company and will be responsible for filing any and all claims for
losses or damage directly with

       
Callidus Software Inc.
    Phone 408 808 6400
160 West Santa Clara Street, Suite 1500
    Fax 408 271 2662
San Jose, CA 95113
    www.callidussoftware.com

 



--------------------------------------------------------------------------------



 



Offer Letter — Senior Vice President, Client Services
Page 2
the carrier. Under no circumstances will Callidus Software assume the
responsibility for personal or property damage incurred while traveling or
moving.
The expense allowance will be included in your W-2 as ordinary income and is
subject to withholding of applicable income and employment taxes. The company
will provide you a lump sum payment with the May 30, 2010, paycheck. Please
retain your original receipts for your own records in anticipation of your 2010
personal tax reporting, and defer to the IRS regulation on permissible expenses.
In addition, to cover some of your housing expenses in California, starting on
May 30, 2010 the Company will pay you in a lump sum with your May 30, 2010
paycheck $30,000. This payment will be reported as taxable wages on your W-2
Form. In the event that you resign your position or your employment at Callidus
Software is terminated for Cause within the 12 months following your receipt of
an expense allowance, you agree to repay any relocation expense or housing
allowance paid by Callidus Software to you or on your behalf. You agree that
your repayment to Callidus of the relocation expense or housing allowance
previously paid to you by Callidus shall be made by you no later than thirty
(30) days after your termination date. However, should Callidus Software
terminate your employment for any reason other than for cause you will not be
obligated to repay any relocation expenses paid by Callidus Software to you or
on your behalf.
As a new member of executive management, we will also recommend to the Board
that you be classified as a Section 16 officer of Callidus, and that you should
therefore be granted benefits in connection with a corporate change of control
and indemnification in the case of litigation. Copies of our Board approved
Change of Control Agreement and Indemnification Agreement are included for your
review and execution. You will need to execute and return these agreements to me
for them to become effective and they are subject to Board approval.
As a regular, full-time employee, you are eligible to participate in Callidus’
benefits programs, including medical, vision, and dental insurance, and 401(k)
and ESPP plans, as set forth in our Callidus Benefits Guidebook. This offer is
contingent on you having a reasonably clean driving record and credit history
and that we successfully complete a background check. This offer is also
contingent upon your completing and executing an Employment, Confidential
Information and Invention Assignment Agreement (“Invention Agreement”).
The Company is an “at will” employer, which means that the employment
relationship may be terminated at any time by either the Company or by you, with
or without notice and with or without cause.

 



--------------------------------------------------------------------------------



 



(CALLIDUS LOGO) [f56517f5651700.gif]
Offer Letter — Senior Vice President, Client Services
Page 3
By signing below, you acknowledge that your employment at Callidus is for an
unspecified duration, and neither this letter, nor your acceptance thereof,
constitutes a contract of employment. Should you be involuntarily terminated
other than for cause at any time, you shall receive a 7- month base pay
severance payment (lump sum) and payment of your applicable COBRA for 7 months,
in return for signing a full release of rights.
Upon separation from the Company for any reason, you also agree to return to the
Company any equipment that has been provided to you or reimburse the Company the
cost for such equipment. The Company reserves the right to deduct such costs
from any final payments made to you in accordance with state and federal laws.
For purposes of federal immigration law, you will be required to provide to
Callidus documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
business days of your date of hire with Callidus, or our employment relationship
with you may be terminated for cause. The Company’s standard policy also
requires that you participate in our direct deposit payroll program.
On behalf of Callidus Software, we very much look forward to your acceptance of
this offer. I have enclosed two executed copies of this offer letter. As
evidence of your acceptance, please sign both letters and return one original
along with the signed Invention Agreement to V. Holly Albert, Senior Vice
President and General Counsel via the enclosed Federal Express envelope or
otherwise to: Callidus Software, Attn: V. Holly Albert, Senior Vice President
and General Counsel, 160 West Santa Clara Street, Suite 1300, San Jose, CA
95113, not later than April 28, 2010 at Noon PST.

       
Callidus Software Inc.
    Phone 408 808 6400
160 West Santa Clara Street, Suite 1500
    Fax 408 271 2662
San Jose, CA 95113
    www.callidussoftware.com

 



--------------------------------------------------------------------------------



 



Offer Letter — Senior Vice President, Client Services
Page 4
We look forward to working with you at Callidus Software. If you have any
questions regarding any points in this letter please feel free to contact me.
Welcome aboard!
Sincerely,
/s/ Leslie Stretch
 
Leslie Stretch
President and Chief Executive Officer
Callidus Software Inc.
I accept the terms of this letter and agree to keep the terms of this letter
confidential.

         
/s/ Saied Karamooz
  27 April 2010    
 
Signature of Saied Karamooz
 
 
Date    

I agree to start work for Callidus Software on: May 3, 2010 (“Start Date”)

 